Citation Nr: 0632300	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability.

2.  Entitlement to service connection for chronic pain 
disorder, including as secondary to service-connected 
residuals of a fracture of the left tibia and fibula with 
one-half inch shortening of the left leg and an ankle 
disability and service-connected residuals of a right 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, denying the veteran's claims 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) and to increased ratings 
for residuals of a right shoulder dislocation and for 
residuals of a fracture of the left tibia and fibula with 
one-half inch shortening of the left leg and an ankle 
disability.  The veteran also appeals an August 2005 rating 
decision issued by the RO in Reno, Nevada, that denied his 
claim of entitlement to service connection for chronic pain 
disorder, including as secondary to service-connected 
residuals of a fracture of the left tibia and fibula with 
one-half inch shortening of the left leg and an ankle 
disability and service-connected residuals of a right 
shoulder dislocation.  During the pendency of this appeal, 
the veteran informed VA that he had moved to the jurisdiction 
of the RO in Reno, Nevada.  He perfected a timely appeal on 
his TDIU claim in January 2002 and requested a Board hearing.  
He perfected a timely appeal on his service connection claim 
for chronic pain disorder in February 2006 and requested a 
Travel Board hearing in March 2006.  However, the veteran 
failed to report for a Travel Board hearing held at the RO in 
Reno, Nevada, in May 2006.

The Board notes that it previously remanded the veteran's 
TDIU claim to the RO via the Appeals Management Center (AMC), 
in Washington, DC, in October 2003.  The RO/AMC returned the 
claims file to the Board in May 2006 after completing 
additional development on the veteran's TDIU claim.  

Unfortunately, a remand is again required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran's service representative correctly noted in the 
September 2006 brief that the veteran had not received VA 
psychiatric examination to determine whether his alleged 
chronic pain disorder was related to active service or 
service-connected disabilities.  The Board notes that VA's 
Schedule for Rating Disabilities ("Rating Schedule") 
provides that pain disorder will be evaluated under the 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9422 (2006).  The general rating 
formula for mental disorders is based on the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-
IV") published by the American Psychiatric Association.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the DSM-IV.  See 38 C.F.R. 
§ 4.125(a) (2006).  Here, because the veteran has not 
received VA psychiatric examination, the Board is unable to 
evaluate whether his claimed chronic pain disorder (which is 
classified as a mental disorder under both the DSM-IV and the 
Rating Schedule) is related to active service or service-
connected disabilities.  Thus, on remand, the veteran should 
be scheduled for VA psychiatric examination.

In its October 2003 remand, the Board requested that the RO 
schedule the veteran for VA orthopedic examination to 
determine the impact of his service-connected disabilities on 
his ability to secure and maintain gainful employment.  See 
38 C.F.R. § 4.16 (2006).  The Board noted that the veteran 
was service-connected for residuals of a right shoulder 
dislocation, residuals of a fracture of the left tibia and 
fibula with a one-half inch shortening of the left leg and an 
ankle disability, a forehead scar, a left leg scar, and a 
healed fracture of the right fifth metatarsal.  However, a 
review of the VA examination request dated in April 2005 
shows that the RO did not request that the VA orthopedic 
examiner evaluate the veteran's service-connected healed 
fracture of the right fifth metatarsal.  The veteran's 
service representative also noted in the September 2006 brief 
that he submitted on the veteran's behalf to the Board that 
the report of VA orthopedic examination in May 2005 did not 
contain any findings on the veteran's service-connected 
healed fracture of the right fifth metatarsal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (holding that, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  The Board also must return any examination as 
inadequate under 38 C.F.R. § 4.2 if the examination report 
does not contain sufficient detail for rating purposes.  See 
38 C.F.R. § 4.2 (2006).  On remand, the veteran should be 
scheduled for VA orthopedic examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
psychiatric examination to determine the 
etiology of his claimed chronic pain 
disorder.  The claims file, to include a 
copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims file was reviewed.  
Based upon the examination results and the 
review of the claims file, the examiner 
should express an opinion as to whether it 
is at least as likely as not that chronic 
pain disorder originated during the 
veteran's military service or is otherwise 
etiologically related to his military 
service or service-connected disabilities.  
If chronic pain disorder is present and is 
related to the veteran's active service or 
service-connected disabilities, then the 
examiner should provide an opinion as to 
whether, and to what extent, it affects 
the veteran's ability to secure and 
maintain gainful employment.  The 
rationale for all opinions expressed must 
be provided.

2.  The veteran also should be provided an 
orthopedic examination to determine 
whether the current nature and severity of 
all of his service-connected residuals of 
a right shoulder dislocation, residuals of 
a fracture of the left tibia and fibula 
with one-half inch shortening of the left 
leg and an ankle disability, and healed 
fracture of the right fifth metatarsal 
render him unemployable.  The claims file, 
to include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims file 
was reviewed.  Any indicated studies 
should be performed.  Based upon the 
examination results and the review of the 
claims file, the examiner should express 
an opinion as to whether the veteran's 
service-connected residuals of a right 
shoulder dislocation, residuals of a 
fracture of the left tibia and fibula with 
one-half inch shortening of the left leg 
and an ankle disability, and healed 
fracture of the right fifth metatarsal 
prevent him from securing and maintaining 
gainful employment.

3.  Following completion of the foregoing, 
readjudicate the claims with consideration 
of all requirements under 38 U.S.C.A. § 
5103.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all 
evidence received since the January 2002 
Statement of the Case and discussion of 
all pertinent laws and regulations 
including, but not limited to, 38 U.S.C.A. 
§ 5103.  Allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21- 1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


